Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 1 of 34

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

 

JAVIER COTTO LOPEZ,
Plaintiff,
Vv. CIVIL ACTION
; NO. 3:17-01919-WwGY
UNION DE TRABAJADORES DE LA
INDUSTRIA ELECTRICA Y RIEGO,

X, Y, AND Z INSURANCE COMPANIES,
AND A, B, AND C UNIDENTIFIED

 

PERSONS,
Defendants.
YOUNG, D.J.? July 17, 2019
MEMORANDUM AND ORDER
I. INTRODUCTION

Plaintiff Javier Cotto Lépez (“Cotto”)? seeks to amend his
complaint against his union, defendant Union de Trabajadores de
la Industria Eléctrica y Riego (the “Union”). See Compl., ECF
No. 1; Am. Compl. (“Proposed Am. Compl.”), ECF No. 46. Pursuant
to a collective bargaining agreement, the Union represents all

workers within Cotto’s bargaining unit at the Puerto Rico

 

1 Of the District of Massachusetts, sitting by designation.

2 Consistent with practice in Puerto Rico, this Court refers
to the plaintiff by his first surname. See Pefia Martinez v.
Azar, 376 F. Supp. 3d 191, 196 n.3 (D.P.R. 2019) (quoting United
States v. Martinez-Benitez, 914 F.3d 1, 2 n.1 (1st Cir. 2019)).
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 2 of 34

Electric Power Authority (the “Power Authority”), a Puerto Rico
“government instrumentality.” Proposed Am. Compl. 4%] 2-4; P.R.
Laws Ann. tit. 22, § 193. Cotto contends that the Union
violated his free speech and due process rights because it
required him to support political ideas that he dislikes and
enforced a provision of the collective bargaining agreement
mandating Union membership. See generally Proposed Am. Compl.

At a hearing, this Court dismissed Cotto’s original
complaint for failure to state a claim. See March 27, 2019
Minute Order (“Minute Order”), ECF No. 47. The Court, however,
granted Cotto leave to file a motion to amend his complaint to
clarify his claim arising out of Janus v. American Fed’n of
State, Cty., & Mun. Emp., Council 31, 138 S. Ct. 2448 (2018).
see Minute Order; see generally Samuel Mark Lyon, Casenote,
Mandatory Fees No More!: Janus v. AFSCME Continues First
Amendment Trend and Effectively Eliminates Union Power, 70
Mercer L. Rev. 799 (2019).

For the reasons set forth below, this Court ALLOWS in part
and DENIES in part Cotto’s motion for leave to amend his
complaint. Cotto may go forward only with his claims for
damages related to his allegedly compelled attendance at a
February 11, 2016 Union rally and an order for the Union to

accept his resignation.

[2]
>

Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 3 of 34

A. Factual Background

On August 8, 2012, the Power Authority hired Cotto as an
electrical maintenance technician. Proposed Am. Compl. 7 3.
Contingent upon his employment, the Power Authority required
Cotto to be a dues-paying Union member, even though Cotto
opposed the Union’s political stances and bargaining positions.
See id. 9 4. In particular, Cotto complains that the Union
engages in activism unrelated to workplace issues and uses
“union facilities and resources[] for leftist groups, marches,
and demonstrations against the USA, Free Market, Free World,
[and] Private Property Rights.” Id. 7 5.

Cotto further asserts that the Union requires him to
participate in the very political activism with which he
disagrees. See id. @ ll. Cotto’s proposed amended complaint
specifically describes two such occurrences. See id. First,
Cotto complains that, on June 17, 2014, the Union held a General
Assembly in which Union leaders forced the membership to approve
a strike. Id. f@ 1l(a). After the vote, Union leaders
“oblige[d]” the members to march on Plaza Las Américas “to
disrupt its commercial activities and to ‘attack the
exploitation of the rich against the people.’” Id. 11(b).
Cotto claims that he disagreed with the strike and the
sentiments that the Union leaders expressed at the march. See

id.

(3)
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 4 of 34

Second, on February 10 and 11, 2016, the Union demonstrated
against the Puerto Rico legislature’s restructuring of the Power
Authority. See id. T1 8, 11(c). Cotto alleges that he attended
the February 11 demonstration, but that the Union excused him
from the February 10 demonstration because of “an accident that
occurred with a colleague in the Barranquitas Technical
Station.” Id. On September 13, 2016,3 as a result of Cotto’s
alleged failure to attend the February 11 demonstration, the
Union’s Discipline Committee fined Cotto $200. Id. 41 7-9.4 The

Discipline Committee sent Cotto “several letters” about the

 

3 Cotto incorrectly states in his complaint and his proposed
amended complaint that the Committee fined him on September 13,
2017, which would have been after the date that Cotto filed his
original complaint. Proposed Am. Compl. G@ 3; Compl. 11.

4 The Court infers that Cotto alleges that the Union fined
him for his supposed absence from the February 11, 2016
demonstration. Paragraph 7 of the proposed amended complaint
explains that the Union accused him of failing to attend a
demonstration that Cotto protests that he actually attended. In
the following paragraph, Cotto avers that he attended the
February 11, 2016 demonstration and offers a witness to back up
his averment. Proposed Am. Compl. 1 8. The proposed amended
complaint then alleges that the Union fined Cotto for his
absence from an unspecified demonstration despite Cotto having
actually attended the unspecified demonstration. Id. @@ 9.
Considering that Cotto did not contradict the Union’s assumption
in its papers that his complaints refer to the February 11
demonstration, the provision of a witness who says he was at
that demonstration, and the February 11, 2016 demonstration is
the only demonstration that Cotto specifically claims to have
attended, the Court concludes that paragraph nine refers to the
February 11, 2016 demonstration. Mot. Dismiss Under Rule
12(b) (1) & (6) Fed. R. Civ. P. at 20 (“Union Mot. Dismiss”), ECF
No. 9; Mot. Dismiss. Am. Compl. Under Rule 12(b) (1) & (6) Fed.
R. Civ. Proc. at 18 (“Union Opp’n Mot. Leave”), ECF No. 48.

[4]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 5 of 34

fine, but Cotto believed that the Union’s attempt to enforce its
policy requiring members to attend protests “was so intrusive,
persecutory and discriminatory,” so did not respond to them.

Id. On May 29, 2017, the Union filed a civil suit to recover
the fine and attorneys’ fees in the Caguas, Puerto Rico
Municipal Court. See id. @ 9.

Cotto also objects to a variety of other Union practices.
Cotto alleges that the Union “unexpected[ly] calls” union
members encouraging them to: (1) not work on certain days, (2)
report all vehicles as being “unusable,” (3) not work overtime,
and (4) deliberately delay work to reduce efficiency and
productivity. See id. @ 11(d). Furthermore, Cotto states that
the Union’s protests consisted of “foul language, insults, and
drinking,” which created a “hostile environment” for Union
members, such as Cotto, who “respect others” for their personal
beliefs and morals. See id. 9 11(g). According to Cotto, the
Union also conducted an illegal secondary boycott of Banco
Popular, an affiliate of Cotto’s wife’s longtime employer. See
id. 1 6. Cotto’s proposed amended complaint omits several
details about this supposed secondary boycott: For instance,
although he says the Union “obliged” him to participate, he does
not say whether he did participate or if the Union threatened
to, or actually did, impose adverse employment consequences on

him for refusing to participate. See id. 119. Nor does

[5]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 6 of 34

Cotto’s proposed amended complaint allege when those

demonstrations took place. See generally id.

 

Additionally, Cotto alleges that he attempted to resign his
Union membership in September 2018. See id. G@ 10. Cotto sent
the Union a resignation letter, which argued that the Supreme
Court’s recent decision in Janus permitted him to quit the
Union. See id. In October 2018, the Union’s president sent
Cotto a letter asserting that Janus did not alter the legality
of the Union’s union shop agreement with the Power Authority and
refused to accept Cotto’s resignation. See id.

B. Procedural History

Cotto filed his original complaint on July 5, 2017. Compl.
1. Cotto’s original complaint contained three “causes of
action” alleging: (1) violations of the First Amendment to the
United States Constitution; (2) violations of the Due Process
Clause of the Fifth or Fourteenth Amendment> to the United States
Constitution; and (3) violations of the Puerto Rico
constitution. Id. G7] 13-21. In his original complaint, Cotto

demanded $300,000 in compensatory damages and $300,000 in

 

5 Neither the Supreme Court nor the First Circuit has
specified which amendment’s due process clause binds the Puerto
Rico government. see Examining Bd. of Eng’rs, Architects &
Surveyors v. Flores de Otero, 426 U.S. 572, 601 (1976).
Nevertheless, the Supreme Court has held that one of the two
amendments’ due process clause protects Puerto Rico residents.

See id.

[6]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 7 of 34

punitive damages. Id. 47 24-25(a). He also sought a permanent
injunction against the Union, requiring it to “respect his Free
Speech and Free Association rights” and to “refrain from further
engaging in adverse union member action based on ideological
beliefs.” Id. 7 25(b).

The Union moved to dismiss the original complaint pursuant
to Federal Rules of Civil Procedure 12({b) (1) and (b) (6). Mot.
Dismiss Under Rule 12(b)(1) & (6) Fed. R. Civ. P. (“Union Mot.
Dismiss”), ECF No. 9. The parties fully briefed the motion.
See Pl.’s Opp’n Def.’s Mot. Dismissal, ECF No. 28; Reply Pl.’s
Opp’n Def.’s Mot. Dismissal (“Union Reply”), ECF No. 36; Pl.’s
Surreply to Def.’s Reply, ECF No. 39.

At the March 27, 2019 hearing, this Court allowed the
Union’s motion to dismiss and gave Cotto leave to file a motion
to amend his complaint to clarify his First Amendment claim as
it related to the Janus decision. Minute Order. On April 5,
2019, Cotto purported to file an “amended complaint.” Proposed
Am. Compl. 1. The proposed amended complaint largely restates
the original complaint’s allegations, “causes of action,” and

prayer for relief. Compare generally Proposed Am. Compl. with

 

Compl. In addition, the proposed amended complaint asserts that
the Union thwarted Cotto’s attempt to resign from the Union and
asks the Court to order the Union to allow him to resign. See

Proposed Am. Compl. @ 12. On April 25, 2019, the Union moved to

[7]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 8 of 34

dismiss Cotto’s proposed amended complaint, which Cotto opposed
on May 18, 2019. Mot. Dismiss. Proposed Am. Compl. Under Rule
12(b) (1) & (6) Fed. R. Civ. P. (“Union Opp’n Mot. Leave”), ECF
No. 48; Pls.’ Opp’n Defs. 2nd Mot. Dismissal Filed April 25,
2019 (“Cotto Mem. Leave”), ECF No. 50. The Court construes
these post-motion hearing filings as briefing on a motion for
leave to amend the complaint. See Minute Order.

After careful consideration of the parties’ submissions
with respect to both the motions to dismiss and for leave, the
Court ALLOWS Cotto’s motion for leave to file his amended
complaint, ECF No. 46, only to the extent that the proposed
amended complaint theorizes that Cotto’s compelled attendance at
the February 11, 2016 rally and inability to resign from the
Union violates the First Amendment. See Proposed Am. Compl.

q 12.
II. SUBJECT MATTER JURISDICTION

The Union challenges this Court’s exercise of subject
matter jurisdiction. See Union Mot. Dismiss 23-25; Union
Reply 2-6; Union Opp’n Mot. Leave 11-17, 19-20. A party
may attack the Court’s subject matter jurisdiction on any
ground, including the plaintiff’s constitutional standing,
at any time in the case. See Kontrick v. Ryan, 540 U.S.

443, 455 (2004); Hochendoner v. Genzyme Corp., 823 F.3d

724, 730 (lst Cir. 2016).

(8)
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 9 of 34

The Union appears to raise two objections to this
Court’s subject matter jurisdiction. See Union Mot.
Dismiss 23-25; Union Reply 2-6; Union Opp’n Mot. Leave 11-
17, 19-20. First, it argues that the proposed amended
complaint does not allege that Cotto suffered an injury in
fact sufficient for him to have standing. Union Opp’n Mot.
Leave 15-17. Second, it suggests that the proposed amended
complaint does not arise under federal law. Id. at 11-14,
19-20. Both objections are meritless. Cotto alleges at
least two injuries in his proposed amended complaint and
seeks relief under the First Amendment because he contends
that the Union coerced Cotto to advocate for ideas with
which he disagreed by fining him for allegedly failing to
attend protests and enforced the Union’s collective
bargaining agreement with the Power Authority. See
Proposed Am. Compl. 41 10, 12.

A. Standard of Review

In analyzing a challenge to its subject matter
jurisdiction, this Court accepts the plaintiff's allegations as
true and views them in the light most favorable to him. See

Estate of Rosario v. Falken Tire Corp., 109 F. Supp. 3d 485, 490

 

(D.P.R. 2015) (Besosa, J.) (citing Negron-Gaztambide v.
Hernandez-Torres, 35 F.3d 25, 27 (lst Cir. 1994)). This Court

may “consider materials outside the pleadings” when ruling on

[9]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 10 of 34

such a motion. See Gonzalez v. United States, 284 F.3d 281, 288
(lst Cir. 2002). Cotto carries the burden of showing subject
matter jurisdiction exists because he invokes this Court’s
jurisdiction. See Pefia Martinez v. Azar, 376 F. Supp. 3d 191,
200 (D.P.R. 2019) (citing Wolf v. Altitude Costa LLC, 347 F.
Supp. 3d 106, 108 (D.P.R. 2018)).

B. Analysis

Cotto has constitutional standing to lodge his claims, and
some of those claims arise under the federal constitution.
Cotto asserts that the Union forced him to participate in
demonstrations for causes he opposed and denied his request to
resign, thereby injuring him. See Proposed Am. Compl. 97 12;
Janus, 138 S$. Ct. at 2462-63 (ruling that employee forced to pay
fee to union despite philosophical disagreements suffered a
constitutionally cognizable injury). Furthermore, the Court is

satisfied at this stage® that section 1331 of chapter 28 of the

 

6 Despite neither party raising the issue, the Court
observes that it might lack subject matter jurisdiction to
adjudicate the claim related to Cotto’s absence from the
February 11, 2016 demonstration under the Rooker-Feldman
doctrine. See District of Columbia Court of Appeals v. Feldman,
460 U.S. 462, 482 (1983); Rooker v. Fidelity Tr. Co., 263 U.S.
413, 414-16 (1923); see also Maymo-Meléndez v. Alvarez-Ramirez,
364 F.3d 27, 33 n.7 (1st Cir. 2004) (reasoning that court must
raise Rooker-Feldman on its own initiative because it affects
court’s subject matter jurisdiction). The Rooker-Feldman
doctrine precludes federal district court jurisdiction to
entertain “cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court

 

[10]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 11 of 34

United States Code (“Section 1331”) provides this Court with
subject matter jurisdiction over Cotto’s hypotheses that the
Union violated his constitutional rights. See 28 U.S.C. § 1331
(providing the Court with “original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties of the
United States”).
1. Standing

Cotto has standing under Article III of the United States
Constitution. In order to possess constitutional standing, a
plaintiff must show: (1) an injury in fact, (2) a causal
connection between the injury and the conduct to which the

plaintiff objects, and (3) that the Court can redress the injury

 

review and rejection of those judgments.” Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (emphasis
added). In contrast, federal district courts maintain
jurisdiction over a case filed during or after a state court
suit started, subject to claim and issue preclusion principles.
See id. at 292-93.

The Union initiated a Puerto Rico court suit on May 29,
2017 to enforce the fine it imposed on Cotto for his absence at
the February 11 demonstration, Proposed Am. Compl. qi 7-9, and
apparently received a favorable outcome, Union Opp’n Mot. Leave
18. The parties leave unsaid whether the Puerto Rico court
entered judgment before Cotto filed either his original or
amended federal court complaint. See Pellegrini v. Northeastern
Univ., 323 F. Supp. 3d 182, 186 (D. Mass. 2018) (Hillman, J.)
(dismissing case under Rooker-Feldman doctrine where original
complaint filed while state court proceedings were pending but
plaintiff amended complaint after state court proceedings
ended); aff'd mem. No. 18-2031 (lst Cir. June 3, 2019), petition
for reh’g en banc filed June 14, 2019. The Court thus requests
the parties to advise it on its jurisdiction to decide this
claim (and any others) in light of the Rooker-Feldman doctrine.

 

[11]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 12 of 34

with a favorable decision. See Belsito Commc’ns, Inc. v.
Decker, 845 F.3d 13, 21 (lst Cir. 2016). Of these elements, the
Union only asserts that Cotto has failed to show an injury in
fact. Union Opp’n Mot. Leave 15-17. An injury in fact must be
both “concrete and particularized,” as well as “actual or
imminent,” rather than merely “conjectural or hypothetical.”
See Belsito Commce’ns, Inc., 845 F.3d at 21 (quoting Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). Here,
Cotto alleges at least two cognizable injuries: that the Union
fined him for supposedly skipping a protest and that the Union
refused his resignation. See Proposed Am. Compl. II 9-12;
Janus, 138 S. Ct. at 2462-63. Taking the complaint as true, the
Court rules that these alleged harms establish constitutional
standing to bring this suit.
2. Arising Under Jurisdiction

The Court also rules that Cotto’s proposed amended
complaint includes claims that arise under the federal
constitution.’ In its opposition to Cotto’s motion for leave to
amend, the Union misunderstands the jurisdictional basis for
Cotto’s proposed amended complaint. Instead of explaining why

Section 1331 does not vest this Court with jurisdiction, the

 

7 The Court makes this ruling with the caveat that the
Rooker-Feldman doctrine may prevent it from exercising
jurisdiction over some claims. See supra note 6.

[12]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 13 of 34

Union exhorts the Court to rule that it lacks jurisdiction under
the Labor-Management Reporting and Disclosure Act of 1959 (the
“Landrum-Griffin Act”), 29 U.S.C. §§ 401-531, or section 1983 of
chapter 42 of the United States Code (“Section 1983”). Union
Opp’n Mot. Leave 11-14 (urging the Court to rule that it lacks
jurisdiction because the Union is not a state actor under
section 1983), 19-20 (arguing that the Court should hold that it
has no jurisdiction under the Landrum-Griffin Act). The Union
has its analysis backwards. A complaint may not state a claim
for relief under a federal statute, such as the Landrum-Griffin
Act or Section 1983, but nonetheless fall within Section 1331
jurisdiction because the complaint colorably alleges a
constitutional violation. See Bell v. Hood, 327 U.S. 678, 684
(1946) (holding district court could entertain suit against
federal officers for constitutional violation notwithstanding
absence of statutory cause of action).

Insofar as the Union objects to whether the proposed
amended complaint colorably alleges that the Union is a state
actor subject to the constitution, the Court rules that the
proposed amended complaint raises a nonfrivolous question

whether or not it is.® See Proposed Am. Compl. qq 2, 10

 

8 Cotto conceded in a brief that he could not proceed
against the Union under the Landrum-Griffin Act. Cotto Mem.

Leave 7 18.

[13]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 14 of 34

(alleging that the Union enforced its collective bargaining with
the Power Authority, a government instrumentality). If and when
the Union resurrects this objection as one on the merits, the
Court will tackle that tricky issue. Compare William Baude &
Eugene Volokh, Compelled Subsidies and the First Amendment, 132
Harv. L. Rev. 171, 201 (2018) (arguing that public employee
unions act under color of state law for purposes of Section 1983
when they collect state-mandated fees) with Erwin Chemerinsky &

Catherine L. Fisk, Exaggerating the Effects of Janus: A Reply to

 

Professors Baude and Volokh, 132 Harv. L. Rev. F. 42, 44-47

 

(2018) (countering that public employee unions do not act on the
state’s behalf when complying with state laws).2 Until then, the
Court need not elaborate further, except to conclude that it has
Section 1331 jurisdiction over Cotto’s proposed amended
complaint.

Consequently, the Court rules that it has subject matter
jurisdiction to consider the proposed amended complaint.
III. FUTILITY

Cotto’s proposed amended complaint states viable

Section 1983 claims; that is, that the Union deprived him

 

9 The Court anticipates that its joinder of the Power
Authority, explained below in Part IV, will likely resolve any
state action issue. See P.R. Laws Ann. tit. 22, § 193. For
now, this memorandum decides only that the proposed amended
complaint includes a colorable -- not a plausible -- claim that

the Union is a state actor.

[14]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 15 of 34

of his First Amendment rights when it fined him for his
alleged absence from the February 11, 2016 protest and did
not accept his resignation. Since the Union did not oppose
Cotto’s motion for leave to amend his complaint on the
ground that he could not succeed on the merits of his state
law claims, the Court takes no action with regard to them
insofar as they too arise out of Cotto’s absence from the
February 11, 2016 demonstration or resignation effort. see
generally Union Mot. Dismiss; Union Opp’n Mot. Leave.

The relevant statutes of limitations bar Cotto’s
claims stemming from actions that took place before July 5,
2016 and the effects of those actions. See Union Opp’n
Mot. Leave 5-9. Cotto does adequately allege that he
lacked notice of his claim stemming from the February 11,
2016 protest until the Union attempted to fine him on
September 13, 2016. See id.

As to the claims surviving the statute of limitations,
Cotto fails to state a claim based on the supposed
secondary boycott. The Court rules, however, that the
proposed amended complaint plausibly alleges a violation of
the First Amendment concerning the actions taken by the
Union concerning the February 11, 2016 demonstration and
fine on September 13, 2016, and that the First Amendment

entitles Cotto to disaffiliate from the Union.

[15]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 16 of 34

A. Standard of Review

Federal Rule of Civil Procedure 15(a) (2) provides that a
court “should freely give leave [to amend] when justice so
requires.” The Court may decline to give leave where amendment
would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).
The Court interprets the Union’s arguments that the proposed
amended complaint fails to state a claim as urging the Court to
deny Cotto leave to amend because amendment would be futile.
See Union Opp’n Mot. Leave 2-4. “In assessing futility, courts
apply the same standard as a motion to dismiss under Federal
Rule of Civil Procedure 12(b)(6).” Winfield v. Town of Andover,
305 F. Supp. 3d 286, 291 (D. Mass. 2018) (citing Adorno v.

Crowley Towing & Transp. Co., 443 F.3d 122, 126 (lst Cir.

 

2006)).
To survive a Rule 12(b) (6) motion to dismiss, a complaint
must “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Factual

 

allegations in a complaint “must be enough to raise a right to
relief above the speculative level.” Id. at 555. The complaint
must “provide the grounds of his entitle[ment] to relief,” which
means “more than labels and conclusions.” Id. (internal
quotations and citation omitted). Accordingly, a complaint that

merely states a “formulaic recitation of the elements of a cause

of action” does not suffice. See id. (internal quotations and

[16]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 17 of 34

citation omitted). A complaint must instead accompany its
conclusory statements with specific factual allegations so as to
survive a Rule 12(b)(6) motion. See Denehy v. Massachusetts
Port Auth., 42 F. Supp. 3d 301, 307 (D. Mass. 2014) (quoting
Plumbers’ Union Local No. 12 Pension Fund v. Nomura Asset
Acceptance Corp., 632 F.3d 762, 773 (lst Cir. 2011)). When
ruling on a Rule 12(b) (6) motion to dismiss, this Court assumes
the truth of all of the well-pleaded facts in the complaint and
draws all reasonable inferences in the plaintiff’s favor. See

Roma4n-Oliveras v. Puerto Rico Elec. Power Auth., 655 F.3d 43, 45

 

(lst Cir. 2011). “The district court may grant a motion to
dismiss based on a defendant's affirmative defense of a statute
of limitations ‘when the pleader's allegations leave no doubt
that an asserted claim is time-barred.’” DeGrandis v.

Children's Hosp. Boston, 806 F.3d 13, 16-17 (1st Cir. 2015)

 

(quoting LaChapelle v. Berkshire Life Ins. Co., 142 F.3d 507,

509 (ist Cir. 1998)).

B. Analysis

Upon careful consideration of the proposed amended
complaint, the Court concludes that it only states plausible
entitlements to relief stemming from Cotto’s fine for allegedly
failing to attend the February 11, 2016 protest and the Union’s
refusal to accept his resignation. In opposing Cotto’s motion

for leave to amend, the Union repeats the arguments that it

[17]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 18 of 34

raised in its motion to dismiss. Compare Union Mot. Dismiss
with Union Opp’n Mot. Leave. The Court agrees with the Union to
the extent that the statute of limitations forecloses claims
other than those related to the February 11, 2016 protest, the
supposed (undated) secondary boycott, and Cotto’s resignation
attempt.

As the Court noted in its jurisdictional analysis, the
Union argued that Cotto cannot pursue causes of action under the
Landrum-Griffin Act and Section 1983. See supra Part II. Cotto
admits that he cannot state a Landrum-Griffin Act claim against
the Union, Cotto Mem. Leave @ 18, so the Court need only decide
whether he may pursue a Section 1983 claim. The Court holds
that Cotto fails to show that he is plausibly entitled to relief
from the Union’s alleged secondary boycott, but he has so shown
with respect to his damages claim related to the February ll,
2016 protest and his request to resign from the Union.

1. Statute of Limitations

The Court concludes that the proposed amended complaint’s
claims stemming from pre-July 5, 2016 conduct are untimely.
Puerto Rico’s one-year statute of limitations applies to the
proposed amended complaint’s federal and state law claims. See
P.R. Laws Ann. tit. 31, § 5298(2); Morales-Tafion v. Puerto Rico

Elec. Power Auth., 524 F.3d 15, 18 (lst Cir. 2008) (“In Puerto

 

Rico, [Section] 1983 claims are subject to a one-year statute of

[18]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 19 of 34

limitations.”). Since Cotto filed his original complaint on
July 5, 2017, his claims must have accrued on or after July 5,
2016 to be timely.

Cotto insists that, under the continuing violations
doctrine, his claims did not accrue until the last violation
occurred. Cotto Mem. Leave 4 n.4, 8 nn.? & 8. “As a general
principle, section 1983 claims accrue ‘when the plaintiff knows,
or has reason to know, of the injury on which the action is

based.'” Marrero-Gutierrez v. Molina, 491 F.3d 1, 5 (lst Cir.

 

2007) (quoting Rodriguez-Garcia v. Municipality of Caguas, 354

 

 

F.3d 91, 96-97 (lst Cir. 2004)). True, the continuing
violations doctrine “allow[s] suit to be delayed until a series
of wrongful acts blossoms into an injury on which suit can be
brought.” Morales-Tafion, 524 F.3d at 18-19 (quoting Limestone
Dev. Corp. v. Village of Lemont, 520 F.3d 797, 801 (7th Cir.
2008) (Posner, J.)). Yet this doctrine neither permits a
plaintiff to bootstrap an otherwise time-barred claim to
independent alleged wrongful acts within the limitations period
nor rely on the later consequences of acts outside the
limitations period to delay their accrual. See Pérez-Sanchez v.

Public Bldg. Auth., 531 F.3d 104, 107 (lst Cir. 2008).

 

Cotto’s proposed amended complaint specifies only alleged
mandatory demonstrations that occurred before July 5, 2016 and

attempts to hold Cotto responsible for failing to attend events

[19}
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 20 of 34

prior to that date. See P.R. Laws Ann. tit. 31, § 5298(2);
Pérez-Sanchéz, 531 F.3d at 107. For instance, Cotto asserts
harms from an allegedly undemocratic Union meeting and
subsequent protest on June 17, 2014. See id. 7 ll(b). These
events, as alleged, appear to be attempts to coerce Union member
speech and thus independently actionable. See id. Ergo, any
claim resulting from those events accrued well before July 93,

2016. See Pérez-Sanchéz, 531 F.3d at 107.

 

Next, Cotto alleges that the Union compelled him to attend
two protests on February 10 and 11, 2016. See Proposed Am.
Compl. {@ ll(c). As a consequence of supposedly skipping the
February 11, 2016 protest, Cotto alleges that the Union fined
him $200 at an internal hearing on September 13, 2016. See id.
¢ 9. Because Cotto plausibly states that he did not know of his
injury, that is, that the Union would attempt to punish him for
his presence or absence from the rally until September 13, he
filed his claim within the limitations period. Cf. Marrero
Gutierrez, 491 F.3d at 5-6.

Accordingly, the Court DENIES the motion for leave to amend
to the extent that it purports to seek damages from the events
that the proposed amended complaint describes on June 17, 2014
and February 10, 2016. At this time, though, the Court ALLOWS
Cotto to amend his complaint to press the claim related to the

February 11, 2016 demonstration.

[20]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 21 of 34

2. Section 1983

The Court ALLOWS Cotto’s motion for leave to amend his
complaint to allege that the Union violated Section 1983 with
respect to the February 11, 2016 boycott and when it refused to
accept Cotto’s resignation. To plead a Section 1983 claim, a
plaintiff must allege: “(1) that the named defendant acted under
color of state law; (2) that the plaintiff was deprived of
federally protected rights, privileges or immunities; and (3)
that the defendant’s alleged conduct was causally connected to

the plaintiff’s deprivation.” Bolet v. Puerto Rico Elec. Power

 

 

Auth., 109 F. Supp. 3d 459, 463 (D.P.R. 2015) (Gelpi, J.)
(citing Gutierrez-Rodriguez v. Cartagena, 882 F.2d 553, 558 (ist
Cir. 1989)). “For purposes of [Section 1983], Puerto Rico ‘is
deemed equivalent to a state.’” Elena v. Municipality of San
Juan, 677 F.3d 1, 6n.5 (1st Cir. 2012) (quoting Déniz v.

Municipality of Guaynabo, 285 F.3d 142, 146 (1st Cir. 2002)).

 

Of these elements, the Union urges the Court to rule that
the proposed amended complaint only fails to allege that the
Union deprived Cotto of his “federally protected rights,
privileges or immunities.” See Union Opp’n Mot. Leave 17-18;
Bolet, 109 F. Supp. 3d at 463. As the Court reads his proposed
amended complaint, Cotto offers three non-time-barred theories

that he contends support a holding that the Union deprived him

[21]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 22 of 34

of his First Amendment rights.1®° First, he seems to argue that
the Union violated the First Amendment when it “obliged” Cotto
“to participate in marches and demonstrations against his
wife[’s] employer or business related to her employer.”
Proposed Am. Compl. @ 19. Second, Cotto argues that the Union
punished him for allegedly failing to demonstrate on February
11, 2016. Id. 44 7-9. Third, Cotto posits that Janus permits
him to resign his Union membership. Id. 47 10, 12.

The First Amendment provides that “Congress shall make no
law respecting an establishment of religion, or prohibiting the
free exercise thereof; or abridging the freedom of speech, or of
the press; or the right of the people peaceably to assemble, and
to petition the Government for a redress of grievances.” While

on its terms the First Amendment limits only Congress, the

 

10 Cotto says the Union’s denial of his request to resign
works a “Due Process violation to. . .[Cotto’s] .. . Free
Speech Rights.” Cotto Mem. Leave 7 17. The Supreme Court,
however, has held that the First Amendment constrains the Puerto
Rico government without reference to incorporation doctrine.
See Balzac v. Porto Rico, 258 U.S. 298, 314 (1922). What’s
more, the proposed amended complaint does not allege that the
Union did not provide an adequate process to Cotto when he
sought to resign; instead, it alleges that the Union violated
the constitution when it refused to accept Cotto’s resignation.
See Proposed Am. Compl. 7 10. Nor does the proposed amended
complaint object to the hearing that the Union afforded Cotto,
as it only objects to the fine itself. See id. @1 7-9
(asserting that Cotto refused to respond to notices regarding
the fine because the fine “was so intrusive, persecutory and
discriminatory”). Ergo, no freestanding due process claim
exists in this case.

[22]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 23 of 34

Supreme Court has held that it also binds the Puerto Rico
government. See Torres v. Puerto Rico, 442 U.S. 465, 469
(1979); Mangual v. Rotger-Sabat, 317 F.3d 45, 53 n.2 (1st Cir.
2003).

Cotto contends that the Union deprived him of his First
Amendment rights by coercing him to endorse ideas that he finds
objectionable. As the Supreme Court stated in West Virginia
State Board of Education v. Barnette, “[i]f there is any fixed
star in our constitutional constellation, it is that no
official, high or petty, can prescribe what shall be orthodox in
politics, nationalism, religion, or other matters of opinion or
force citizens to confess by word or act their faith therein.”
319 U.S. 624, 642 (1943); see also Elrod v. Burns, 427 U.S. 347,
367 (1976) (prohibiting public employers from using membership
in political organization in making hiring decisions except for
“policymaking” employees). The Court therefore turns its
attention to whether Cotto adequately alleges that the Union

coerced him to endorse ideas with which he disagrees.}}

 

11 As the Court mentions above, the Union framed its
arguments surrounding whether it acted under color of state law
as jurisdictional. See Union Opp’n Mot. Leave 11-14, 19-20.
Notwithstanding some stray remarks implying that the Union also
challenges whether Cotto could state a section 1983 claim
against it, the Union is stuck with its framing that the Court
lacks jurisdiction because Cotto failed to allege state action.
see id. at 13, 21. Despite the Union’s framing choice in this
motion, the Court reiterates that the Union may challenge state
action again, later in the litigation. See supra note 7.

 

[23]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 24 of 34

a. Secondary Boycott

Cotto’s conclusory allegation that the Union “obliged” him
to protest Banco Popular does not reveal a plausible entitlement
to relief because his proposed amended complaint lacks
supporting facts. See Proposed Am. Compl. (4971 6, 19. As the
Union observes, the proposed amended complaint does not provide
any information about any alleged march or demonstration against
Banco Popular. Union Opp’n Mot. Leave 17; see generally
Proposed Am. Compl. Most importantly, the proposed amended
complaint lacks allegations about whether Cotto in fact attended
these demonstrations or protests or the basis for Cotto’s claim
that the Union “obliged” him to attend them. See Proposed Am.
Compl. 9% 6, 19. Absent such allegations, the proposed amended
complaint does not permit the inference that the Union “obliged”
Cotto to engage in express conduct. See id. 97 19. For
instance, Cotto might have defied the Union’s order to protest
and suffered no consequence.

As a result, the Court rules that Cotto’s proposed amended
complaint lacks sufficient factual allegations supporting his
allegation that the Union “obliged” him to demonstrate against
Banco Popular. See Aragao v. Mortgage Elec. Registration Sys.,
Inc., 22 F. Supp. 3d 133, 138-39 (D. Mass. 2014) (dismissing
count where it was “nearly devoid” of relevant factual

allegations). The Court thus DENIES Cotto’s motion for leave to

[24]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 25 of 34

amend his complaint to maintain claims related to the alleged
secondary boycott.
b. February 11, 2016 Protest

The insufficiency of the secondary boycott allegations
becomes clearer when contrasted with the allegations surrounding
the February 11, 2016 protest. Unlike with respect to his
secondary boycott allegations, Cotto specifies the date of this
demonstration and details the Union’s attempts to coerce his
attendance. See Proposed Am. Compl. 91 7-9. Moreover, Cotto’s
proposed amended complaint provides more factual information
about the subject of the February 11, 2016 demonstration.
Compare id. @ 11(c) (alleging the Union demonstrated against the
Puerto Rico legislature's restructuring of the Power Authority)
with @ 6 (offering no explanation for the supposed secondary
boycott). Therefore, the Court rules that, as to the February
11, 2016 protests, Cotto’s proposed amended complaint alleges a
deprivation of his First Amendment rights. See Bell Atl., 550
U.S. at 570.

c. Resignation Attempt

The proposed amended complaint states a claim that the
Union’s enforcement of its union shop agreement violates Cotto’s
First Amendment freedoms. Proposed Am. Compl. GH 7-11. The
Union insists that Janus does not apply here because that case

barred a public employee union from collecting fees from

[25]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 26 of 34

nonunion employees, not from enforcing a bargaining agreement
that requires all employees to belong to a union. Union Opp’n
Mot. Leave 18.

Although the parties frame their dispute around divergent
interpretations of Janus, the Court begins its analysis of this
issue with the case that Janus overruled in part, Abood v.
Detroit Board of Education, 431 U.S. 209 (1977). In Abood, the
Supreme Court considered the constitutionality of public sector
“agency shop” agreements. 431 U.S. at 211. Such agreements do
not compel all employees in a bargaining unit to join a public
employee union but do mandate that employees “pay to the union,
as a condition of employment, a service fee equal in amount to
union dues.” Id. Union shop agreements go one step further and
require employees to join a union; still, the Supreme Court
reasoned that they are the “practical equivalent of [] agency
shop” agreements. Id. at 217 n.10 (internal citation and
quotation omitted).

The Supreme Court did not approve agency shop agreements in
full in Abood. Id. at 235-36. While it recognized that service
fees implicated First Amendment rights, the Supreme Court
distinguished between fees used to support bargaining and non-
bargaining activities. Id. at 232-33. For bargaining
activities, it ruled that the state interests in avoiding labor

disputes and “free riders” justified requiring financial support

[26]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 27 of 34

from nonmembers. Id. at 224. The Supreme Court nonetheless
reckoned that those interests could not rationalize forcing
nonmembers to support non-bargaining political activities. Id.
at 235-37. The Janus decision overruled Abood only on the
former point: today, states may not require public employees to
pay any union fees to keep their jobs. Janus, 138 S. Ct. at
2463-78.

The Court agrees with the Union that Abood and Janus do not
directly map on to the constitutionality of union shop
agreements. See Union Opp’n Mot. Leave 18. Those cases address
a nonmember’s compelled financial support of a union. See
Abood, 431 U.S. at 235; Janus, 138 S. Ct. at 2460. They do not
deal with a hypothetical union shop agreement that mandates
membership in a union that neither collects fees nor takes
positions on issues of public importance outside of collective
bargaining. See Abood, 431 U.S. at 235; Janus, 138 S. Ct. at
2460.

Yet this Union bears no resemblance to that hypothetical
apolitical, costless union, at least as Cotto alleges how it
operates. First and foremost, Cotto says the Power Authority
and the Union require him to be a dues-paying Union Member.
Proposed Am. Compl. 1 4. Second, Cotto asserts that the Union
rallies for political causes and assesses financial penalties

from members who do not participate in the Union protests. See

[27]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 28 of 34

Id. @ 9. Such fees and penalties seem problematic even under
the erstwhile Abood framework; Puerto Rico, acting through the
Power Authority and the Union, allegedly compel Cotto and others
to bolster certain political beliefs. See Abood, 431 U.S. 235-
37. Moreover, levying even a service fee or a fine for failing
to participate in collective bargaining activities runs afoul of
the First Amendment after Janus. See 138 S. Ct. at 2463-78.

Given the Court’s understanding of the Abood framework, the
Court admits puzzlement as to how this case just now arose. The
Court reads the Janus decision not to disturb the observation in
Abood that agency and union shop agreements raise the same
constitutional concerns. See Abood, 431 U.S. at 217 n.10. Nor
is it clear to the Court, accepting the proposed amended
complaint’s allegations as true, how the Union and the Power
Authority could enforce their union shop agreement considering
Abood’s prohibition against requiring public employees to engage
in overtly political union speech. See id. at 235-37.

The Union president’s letter rejecting Cotto’s resignation,
restated in the proposed amended complaint, provides a clue.
The letter cites two Puerto Rico statutes: Act 130 of 1945, the
Puerto Rico Labor Relations Act, and Act 45 of 1998, the Puerto
Rico Public Service Labor Relations Act. See Proposed Am.
Compl. § 10 (citing October 1, 2018 Letter, ECF No. 41-2;

English Translation, ECF No. 50-1). Although the Puerto Rico

[28]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 29 of 34

Public Service Labor Relations Act provides many Puerto Rico
public employees with the statutory option to disaffiliate from
their union, it does not reach all public employees. See P.R.
Laws Ann. tit. 3, §§ 1454, 1454a. In particular, the Puerto
Rico Public Service Labor Relations Act, excludes employees of
public entities that “operate as a private business.” See id.
at § 145la(b). In a different Puerto Rico statute with similar
language, the First Circuit explained that it did not apply to
the Power Authority because that statute too had a carveout for
“public corporations that operate as private businesses.”
Colon-Santiago v. Rosario, 438 F.3d 101, 104 n.2 (1st Cir.
2006).

As a result, it appears as if the Union, the Power
Authority, and employees in the bargaining unit relied on
federal and Puerto Rico statutes permitting union shop
agreements in private sector employment. See 29 U.S.C.

§ 158(a) (3) (allowing employers and unions to agree “to require
as a condition of employment membership” in the union in certain
situations); P.R. Laws Ann. tit. 29, § 69(1) (c) (stating that
“nothing herein contained prohibits an employer from making an
all-union shop contract or a maintenance of membership agreement
with any labor organization” meeting certain conditions). The
Union does not oppose the motion by defending the distinction

that the Puerto Rico Public Service Labor Relations Act makes as

[29]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 30 of 34

matter of federal constitutional law. See generally Union Opp’n
Mot. Leave. The Court thus does not pass on that distinction’s
merits. It does, however, rule that the proposed amended
complaint states a plausible entitlement to relief under both
Abood and Janus.

The Court recognized that compelled membership in a labor
organization that negotiates with a state government employer -~-
even one that charges no fees -- may present a difficult First
Amendment problem. In Abood, the Supreme Court acknowledged
that the question of whether a public employee could be
compelled to associate with a union under an agency shop
agreement was not presented and therefore did not address it.
431 U.S. at 217 n.10 (“As the agency shop before us does not
impose that additional [union membership] requirement, we have
no occasion to address that question”). In Janus, the Supreme
Court justified setting aside Abood on the ground that
permitting public employers to require employees to pay fees to
unions clashed with its line of cases forbidding those employers
from requiring employees to join political parties. See Janus,
138 S. Ct. at 2484 (citing Elrod, 427 U.S. 347; Branti v.
Finkel, 445 U.S. 507 (1980); Rutan v. Republican Party of Ill.,
497 U.S. 62 (1990); O’ Hare Truck Serv., Inc. v. City of
Northlake, 518 U.S. 712 (1996)). The Supreme Court in Janus

left open though whether a public employer or public employee

[30]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 31 of 34

union could enforce a requirement that an employee associate
with, but not provide financial support to, a union. See
generally 138 S. Ct. 2448. The Court need not consider that
question here either because, insofar as the proposed amended
complaint alleges that the Union enforces a bargaining agreement
with a Puerto Rico government entity requiring Cotto to pay dues
to an organization that he philosophically opposes, the proposed
amended complaint states a plausible entitlement to relief.

IV. JOINDER OF PARTIES AND CERTIFICATION OF CONSTITUTIONAL
CHALLENGE

Although the Court ALLOWS Cotto to file his proposed
amended complaint, the Court observes and rectifies two
procedural flaws. First, Cotto did not join the Power Authority
to either complaint. See Compl. 1; Proposed Am. Compl. 1. Yet
without the Power Authority’s presence, the Court “cannot accord
complete relief” to Cotto were it to award him his requested
injunctive relief. See Fed. R. Civ. P. 19(a) (1) (A). If the
Court were to order the Union to let Cotto quit, that might not
necessarily bind the Power Authority, which then might attempt
to fire Cotto for not complying with the mandate to remain a
Union member. Consequently, the Court orders the Power
Authority joined as a defendant in this case. See Fed. R. Civ.

P. 19(a) (2); see also Fed. R. Civ. P. 21 (“On motion or on its

[31]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 32 of 34

own, the court may at any time, on just terms, add or drop a
party.”).

Second, as noted above, the Union president’s letter to
Cotto relied on three provisions of federal and Puerto Rico law
to legitimize its union shop agreement with the Power Authority.
See Proposed Am. Compl. @ 10 (citing October 1, 2018 Letter &
English Translation, which cite the Taft-Hartley Act, 29 U.S.C.
§ 158(a) (3); Puerto Rico Labor Relations Act, P.R. Laws Ann.
tit. 29, §§ 61-76; Puerto Rico Public Service Labor Relations
Act, P.R. Laws Ann. tit. 3, §§ 1451-54a). These statutes seem
to permit the union shop agreement to which the Union and the
Power Authority agreed. See 29 U.S.C. § 158(a) (3); P.R. Laws
Ann. tit. 29, § 69(1)(c); id. at tit. 3, §§ 145la(b), 1454.

This Court ruling for Cotto therefore would be tantamount to a
ruling that those statutes violate the constitution as applied
to him.

Federal Rule of Civil Procedure 5.1(a) (1) requires “a party
that files a pleading . . . drawing into question the
constitutionality of a federal or state statute [to] promptly
file a notice of constitutional question.” Though neither party
did so here, their failure does not forfeit the constitutional
issues presented. See Fed. R. Civ. P. 5.1(d).

Nevertheless, section 2403 of chapter 28 of the United

States Code requires the Court to certify to the United States

[32]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 33 of 34

or Puerto Rico attorney general that the case involves a
challenge to the constitutionality of federal or Puerto Rico
statute. See Oklahoma ex rel. Edmondson v. Pope, 516 F.3d 1214,
1215-16 (10th Cir. 2008) (interpreting section 2403 to mandate
courts to certify constitutional challenges to statutes, even
where parties neglect to submit a notice); see also Cruz v.
Melecio, 204 F.3d 14, 18 (lst Cir. 2000) (Puerto Rico attorney
general intervened, citing section 2403(b)); Quiros Lopez v.
Unanue Casal (In re Casal), 998 F.2d 28, 30 (1st Cir. 1993)

(same); National Pharm., Inc. v. De Melecio, 51 F. Supp. 2d 45,

 

48 & n.1 (D.P.R. 1999) (Laffitte, J.) (same). Therefore, this
Court certifies a constitutional challenge and provides the
United States and Puerto Rico attorneys general sixty days to
intervene in this case. See Fed. R. Civ. P. S.1(c); 28 U.S.C.
§ 2403.
Vv. CONCLUSION

For the foregoing reasons, this Court ALLOWS Cotto leave to
file his proposed amended complaint, ECF No. 46, only to the
extent that it alleges a violation of Section 1983 for the
February 11, 2016 protest and associated fine, and an
entitlement to an injunction allowing him to resign from the
Union. The Court DENIES the Union’s motion to dismiss, ECF
No. 48, for the same reasons. The Court also ORDERS the parties

to advise it whether the Rooker-Feldman doctrine deprives it of

[33]
Case 3:17-cv-01919-WGY Document 54 Filed 07/17/19 Page 34 of 34

its jurisdiction to consider the Section 1983 claim regarding
the February 11, 2016 protest and associated fine, or any other
claims in the proposed amended complaint.

The Clerk shall add the Power Authority as a party and
certify to the United States and Puerto Rico attorneys general
that this case involves a constitutional challenge to federal
and Puerto Rico statutes, as applied.

SO ORDERED.

   
    
 

WILLIAM G. YOUNG
DISTRICT JUD
